Title: General Orders, 25 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday March 25th 1778.
Effingham—Enfield Embden.


The Honorable the Congress having appointed Matthew Clarkson and Major John Clarke Esquires Auditors to settle and adjust the accounts of the Main Army they are to be respected accordingly; Any persons who have any accounts to be audited by them may find them at the house of Griffith Johns about three miles beyond the Pay-Master Generals quarters.
Mr Ten Eyck Adjutant in Genl Huntington’s Brigade is appointed to do the duty of Brigade Major in absence of Brigade Major Alden.
At a General Court-Martial whereof Coll Swift was President March 18th—Abel Jeans an Inhabitant of the State of Pennsylvania tried for supplying the Enemy with Money, trading with them buying and passing counterfeit Continental Money found guilty of the charges exhibited against him & sentenced to receive one hundred lashes on his bare back, be sent to some public place in this State to be kept at hard labor during the Controversy with Great-Britain.
The Commander in Chief approves the sentence.
At the same Court Matthew Tyson, Henry Norris, Thomas Boley, John Campbell and Jesse Horvan Inhabitants of the State of Pennsylvania tried for supplying the Enemy with provisions severally found guilty and ordered by the Commander in Chief to be confin’d by night in the Provost and in the day constantly employed on fatigue during one month & in addition to said Norris’s fatigue, that agreeable to the sentence of the Court, he pay fifty pounds into the hands of the Adjutant General for the use of the sick in camp.
At the same Court Thomas Coshel & Samuel Burris soldiers tried for attempting to desert to the Enemy, plead guilty and are sentenced to receive one hundred lashes each, fifty pr day two days successively—Said Burris’s Back to be well washed with Salt and water after he has received the last fifty.
The General approves and orders the execution of the sentences to

commence tomorrow morning nine ôClock at the head of the Regiment to which they belong.
